Case 7:14-cr-00768-VB Document 492 Filed 09/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe se eee eee ene eee eens x
SAUDY GUERRERO, :

Petitioner, : ORDER
Vv. : 19 CV 4130 (VB)

S11 14 CR 768-09 (VB)

UNITED STATES OF AMERICA,

Respondent. :
A et ft ty Ae a te St xX

By letter filed August 21, 2020, petitioner Saudy Guerrero again states he has not
received the government’s response to his amended Section 2255 motion. (See Doc. #24).

By letter dated September 6, 2020, counsel for the government notified the Court that on
August 21, 2020, he served petitioner, a third time, with the government’s brief, with supporting
exhibits, in opposition to petitioner’s Section 2255 motion. (See Doc. #25), Counsel also states
that on September 2, 2020, he confirmed that the August 21 mailing was received by staff at FCI
Gilmer and hand-delivered to petitioner on August 31, 2020. (Id.).

Accordingly, it is HEREBY ORDERED:

Petitioner shall have until October 8, 2020, to file a reply to the government’s response to

 

his amended Section 2255 motion. Absent further order of the Court, the amended Section 2255
motion will be considered fully submitted as of that date.
The parties are reminded that all papers submitted in this matter must bear both

the civil docket number and the criminal docket number and must be filed in both dockets.
Case 7:14-cr-00768-VB Document 492 Filed 09/08/20 Page 2 of 2

Chambers will mail a copy of this Order to petitioner at the address on the civil docket.

Dated: September 8, 2020
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
